Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 21, 2018

                                     No. 04-18-00540-CR

                                         Bert VILLA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR1598
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


       In appeal number 04-18-00192-CR of trial court cause number 2014-CR-1598, this court
dismissed the appeal for want of jurisdiction because the notice of appeal was filed years after
the deadline.
       In this appeal, 04-18-00540-CR, this court again dismissed the appeal of trial court cause
number 2014-CR-1598 for want of jurisdiction because the notice of appeal was filed years after
the deadline.
       Subsequently, this court received documents filed by Appellant representing himself.
The documents, which for the third time seek to appeal from trial court cause number 2014-CR-
1598, include a motion for appointment of counsel on appeal, a notice of appeal from a
negotiated plea, a motion for leave to file a late notice of appeal, certificates of service, and
unsworn declarations by an inmate.
       We construe these documents together as a motion for rehearing. The panel has
considered Appellant’s pro se motion for rehearing; the motion is DENIED.1 See TEX. R. APP. P.
49.3.


         It is so ORDERED on September 21, 2018.

                                                                        PER CURIAM

         ATTESTED TO:______________________
                     Keith E. Hottle
                     Clerk of Court




1
 Appellant may file an application for writ of habeas corpus for permission to pursue an out-of-time appeal. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be sought by filing a writ of
habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).